Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered April 16, 2013, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was invalid *1090is not preserved for appellate review, since he failed to raise this issue prior to sentencing (see People v Jackson, 114 AD3d 807 [2014]; People v Cantoni, 112 AD3d 733 [2013]). In any event, the record of the plea proceedings fully demonstrates that the defendant’s plea of guilty was knowingly, voluntarily, and intelligently entered (see People v Ross, 113 AD3d 877 [2014]; People v Wolven, 105 AD3d 782 [2013]).
Contrary to the defendant’s contention, he received meaningful representation from counsel throughout the proceedings (see generally People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit.
Mastro, J.E, Leventhal, Chambers and Austin, JJ., concur.